Case 7:18-cv-03307-VB Document 26 Filed 04/13/20 Page 1 of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUSTY HAYNES, Individually and on
Behalf of All Others Similarly Situated,

Plaintiff,

 

V. Case No. 7:18-CV-03307

CHASE BANK USA, N.A.,

Defendant.

 

 

meres ORDER ALLOWING SECOND DISTRIBUTION & CY PRES AWARD

 

WHEREAS, by Order dated August 24, 2018, the Court approved the class-action
settlement in the above-captioned matter;

WHEREAS, the Settlement Agreement included an $11.5 million Settlement Fund for
distribution to the Settlement Class, in addition to other relief;

WHEREAS, distributions from the Settlement Fund were made in the manner set forth in
the Settlement Agreement; however, following a first round of distributions, 781 of the checks
sent to Class Members remain uncashed, resulting in $404,501.66 remaining in the Settlement
Fund;

WHEREAS, in order to maximize the relief to the Class, the Parties have agreed to
redistribute the money remaining in the Settlement Fund, less the anticipated cost of a second
distribution, on a pro rata basis to Class Members who cashed their first Distribution Claim
check;

WHEREAS, the Parties have requested that the Court approve the State University of
New York (SUNY) School of Social Welfare and the National Foundation for Credit Counseling

(NECC) as cy pres recipients for any funds remaining after that second distribution.
Case 7:18-cv-03307-VB Document 26 Filed 04/13/20 Page 2 of 2

NOW, THEREFORE, IT IS HEREBY ORDERED:

l. The Parties shall redistribute the money remaining in the Settlement Fund, less
the anticipated cost of a second distribution, on a pro rata basis to Class Members who cashed
their first Distribution Claim check.

2. Should there be a balance remaining in the Settlement Fund following the second
distribution, after all costs are paid and after the deadline for cashing checks has passed, the
Court approves the SUNY School of Social Welfare and the NFCC as cy pres recipients, each to
receive 50% of money remaining in the Settlement Fund.

3. The Court finds that, after the second distribution, a cy pres award would be
consistent with the objectives underlying this litigation. The Court further finds that the

designated organizations’ interests are aligned with the interests of the Plaintiff and the Class.

 

  
 
  
      

? Dated: April |, 2020 SO ORDERED.

 

 

Vural

Vincust L. ‘Beiceetk , US. 0.7.

 

 

sennanninnecrantinteeseneinceeeaioes

4 , The Clik is hartrnctel 4; fer inin te He oe ( Occ * ny)

eo tttaagth
